Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 1of6PagelID#: 7

dol 27 2000 04:7on PON?
Jul. 27.2020 4:22PM WILLIAMSON FONTENOT CAMPBELL mee nN
, * | UUNPEALATAAAN
INDEXED _— a5,
PATRICIA SMITH eu, pocker noo a
aos yh

1ST JUDICIAL DISTRICT COURT

  
 
 

 

VERSUS
PARISH OF LAFAYETTE
WALMART, INC., D/B/A AR
WALMART SUPERCENTER 0 a STATE OF LOUISIANA
PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes PATRICIA SMITH, a
person of the full age of majority, domiciled in the Parish of Lafayette, State of Louisiana, who
respectfully represents the following:

Made Defendant herein is: ~

A. WALMART, INC., D/B/A WALMART SUPERCENTER, a foreign
corporation domiciled in the State of Delaware, authorized to do and doing
business in the State of Louisiana, which can be served through its agent for
service of process, CT Corporation System, 3867 Plaza Tower Drive, Baton
Rouge, Louisiana 70816;

which is indebted unto Plaintiff for the following, to wit:
2.

On or about August 5, 2019, Plaintiff, PATRICIA SMITH, was a patron of WALMART
SUPERCENTER, located at 2428 W. Pinhook Road, Lafayette, LA 70508, within the
jurisdictional territory of this court,

3.

Upon information and belief, WALMART SUPERCENTER is owned and oa by

Defendant, WALMART, INC. FAX FILED.THIS _-
DAY pa 20
, ‘ 4, (
AT 25th. AM_/P.

On or about August 5, 2019, as PATRICLA SMITH was shbppind for grove
eputy Clerk of Court
the WALMART SUPERCENTER, she slipped on a broken egg and fell, catching herself

 

 

 

awkwardly on her shopping cart, resulting in bodily injuries, damages, and losses.
S.
Upon information and belief, the referenced incident was directly and proximately caused
by the negligence and\or fault of Defendant, WALMART, INC., through its agents, employees,
or assigns, in the following non-exclusive particulars:

A) Creating an unreasonable risk of harm;

«
PM
v 3G

 

  

 Gertifled True and sent ete
i" Correct Copy Lafaystta Parish neral ale:
+ GertiD: 2020080600175 Daputy Clerk of Court 8/6/2020 2:05 PM

EXHIBIT

Alteration and sutisequent refiling oF this certified copy may vilate La, R.S, 14:432, 133, endfar RPC Rute 3.3i(eh3).

if

 
Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 2 of 6 PagelD#: 8

dul ZF 2020 04:22oa p
Ju. 27. 2020 4:22PM WILLIAMSON FONTENOT CAMPBELL foe Wen M

eo

B) Failing to do what it should have done and see what it should have seen in order to

avoid accidents of this type;

C) Failing to maintain its shopping aisles to ensure that a hazardous condition did not

create a dangerous condition which could result in injuries of this type;

D) Having actual or constructive notice of the dangerous condition in the aisles and

failing to take reasonable measures to remedy the condition;

E) In failing to ensure that patrons were wamed of a hazardous condition located in its

aisles; and

F) All other acts of negligence and\or fault which may be set forth at trial of this

matter.
6.

Atall times pertinent herein, WALMART, INC., had custody or contro! over the shopping
aisles, shelving units, and products thereon, the defective and/or dangerous condition of which was
the proximate cause of the accident giving rise to this litigation.

7.

Based on the foregoing, WALMART, INC., is therefore liable unto Plaintiff, PATRICIA
SMITH, for the injuries sustained by her in said accident, which are itemized and set out hereafter.
8.

As a direct and proximate result of the fault and\or negligence of the defendant,
WALMART, INC., in causing the aforementioned accident, Petitioner, PATRICIA SMITH,
suffered injuries inchiding, but not limited to, injuries to her night shoulder, right hip, both wrists,
and lower back.

9.

As a direct and proximate result of the negligence of the defendant, WALMART, INC.,
Petitioner, PATRICIA SMITH, suffered the following non-exclusive damages:

A) Pain and suffering (past, present, and future);

B) Mental anguish and emotional distress;

Cc) Loss of enjoyment of life;

D) Medical Expenses (past, present, and future); .

E) Lost wages, and

F) Any and all other damages to be set forth at the time of trial of this matter.

an RTNY Q , (
¢ "

Certified True and

  

 

Generated Date:
Mp tyo: Correct Copy Lafayette Pavish wan iene
at a *; CertID: 2020080600175 Deputy Clark of Court :

Alteration and subsequent re-filing of this certified capy may violate La. R.S. 14:132, 133, and/or RPC Rule 3,3(a)(3).
Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 3 of 6 PagelD#: 9

Jal 27.2020 4:22PM WILLIAMSON FONTENOT CAMPBELL ue i i) ik

WHEREFORE, Petitioner, PATRICIA SMITH, prays that the defendant, WALMART,
INC., D/B/A WALMART SUPERCENTER, be served with a copy of this Petition for Damages
and be cited to appear and answer the same, and that after al] legal delays and due proceedings are
had, there be judgment rendered herein in favor of the plaintiff, PATRICIA SMITH, and against
the defendant, WALMART, INC., D/B/A WALMART SUPERCENTER, for all damages
reasonable under the premises, judicial interest from the date of judicial demand, all casts of these
proceedings, and for all genera! and equitable relief as allowed by law.

PETITIONER FURTHER PRAYS for al) necessary orders and decrees as may be

‘necessary Or required for full, general, and equitable relief.

Respectfully submitted,
WILLIAMSON FONTENOT CAMPBELL

   

955 McClung Street
Baton Rouge, LA 70802
P.O. Box 3035

Baton Rouge, LA 7082)
225.383.4010

Counsel for Plaintiff

PLEASE SERVE:

WALMART, INC., D/B/A WALMART SUPERCENTER '
Through its agent for service of process:

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

FAX FILED THis_) tb .
DAY OR__) 02D:
Dépuly Clerk fee

Certified True and Generated Date:

S Correct Co Lefayatte Parish
CertlD: pozoEoeNe 75 Oeputy Clerk of Court 8/6/2020 2:05 PM

 
 
  
 

Alteration and subsequent re-filing of this certified copy may Violate La, RLS, 14:132, 133, and/or RPC Rule 3,3(a)(3).
Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 4 of 6 PagelD#: 10

 

Filed Jul 31, 2020
Marta Arceneaux'>
eputy Clerkyaf Court

Lafayette Parleh C-20203623
D
.

 

. t
PATRICIA SMITH DOCKET NO. Po DIV. cD,
.- 15 JUDICIAL DISTRICT COURT
VERSUS
. New UPsruse OF LAFAYETTE
WALMART, INC., D/B/A |
WALMART SUPERCENTER STATE OF LOUISIANA

 

 

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes PATRICIA ‘SMITH, a

person of the full age of majority, domiciled in the Parish of Lafayette, § State of Louisiana, viho a

respectfully represents the following:

Made Defendant. herein is:

A. WALMART, INC., D/B/A WALMART SUPERCENTER, 3 foreign .
- corporation domiciled § in the State of Delaware, authorized to do and doing
business in the State of Louisiana, which can be served through its agent for
service of process, CT Corporation System, 3867 Plaza Tower Drive, Baton

Rouge, Louisiana 70816;
which is indebted unto Plaintiff for the following, to wit:
2,

On or about August 5, 2019, Plaintiff, PATRICIA SMITH, was a patron of WALMART .

SUPERCENTER, located at 2428 W. Pinhook Road, Lafayette, LA 70508, within the

jurisdictional territory of this court.
3. *

Upon information and belief, WALMART SUPERCENTER is owned and operated ty

Defendant, WALMART, INC.
4.

On or about August 5, 2019, as PATRICIA SMITH was shopping for groceries whin.

the WALMART SUPERCENTER, she slipped on a broken egg and ‘fell, catching Heese
OR} :
awkwardly on her shopping cart, resulting in bodily i injuries, damages, and losses. a8
. .U.

3.

96:2 Wd :
¥,

HSI
EafO9‘s

Upon information and belief, the referenced incident was directly and proximately Sausdg |

by the <_s* and\or fault of Defendant, WALMART, INC, through its agents, cinployees,

or assigns, in n the following non-exclusive particulars:

A) Creating an unreasonable risk of harm;

 
 
  
 

 

be, Kayk Beek Ah.
*, Certified True and
Gonerated Oate:
Lafayette Parish
eolee Sony Deputy Clerk of Courl 8/6/2020 2:06 PM

+ Ceri: 2020080800176
Alteration and subsequant re-filing of this certified copy may violate La, RS, 14:132, 133, and/or RPC Ruta BXMajap
Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 5 of6 PagelD#: 11

+

B) Failing to do what it should have dene and see what it should have seen in order to

avoid accidents of this type;

C) Failing to maintain its shopping aisles to ensure that a hazardous condition did not

create a. dangerous condition which could resuit in injuries of this type;
, D) Having actual or constructive notice of the dangerous condition in the aisles and
failing to take reasonable measures to remedy the condition;

BE) Tn failing to ensure that patrons were warned of a hazardous condition located in its |

aisles; and .
F) All other acts of negligence and\or ‘fault’ which may be set forth, at trial of this
matter.
6.

At ail times pertinent herein, WALMART, INC., had.custody or control over the shopping
aisles, shelving units, and products thereon, the defective and/or dangerous condition of which was
the proximate cause of the accident giving rise to this litigation.

7.

Based on the foregoing, WALMART, INC., igtherefoce liable unto Plaintiff, PATRICIA

SMITH, for the injuries sustained by her in said accident, which are itemized and set out hereafter.
8. :

As a direct and proximate result of the fault and\or negligence of the defendant,
WALMART, INC., in causing the aforementioned accident, Petitioner, PATRICIA SMITH
suffered injuries including, but not limited to, injuries to her right shoulder, right hip, both wrists, ©
and lower back. ;

9,

As a direct and proximate result of the negligence of the defendant, WALMART, INC.,
Petitioner, PATRICIA SMITH, suffered the following noh-exclusive damages:

A) Pain and suffering (past, present, and future); |

B) Mental anguish and emotional distress;

C) Lass of enjoyment of life;

D) Medical Expenses (past, present, and future):

E) Lost wages; and

F) Any and all other damages to be set forth at the time of trial of this matter.

 
 
  
 

 

"2, Certified True and .
Correct Copy Lafayette Parish Generated Date:
CertiD: 2020080600176 Deputy Clerk of Court 8/6/2020 2:06 PM

Alteralion and subsequent re-fillng of this certified copy mey violate La. R.S. 14.132, 133, and/or RPC Rute 3.3(a)(3).
  

Case 6:21-cv-01265-MJJ-PJH Document 1-1 Filed 05/12/21 Page 6 of 6 PagelD#: 12

a ae

l

‘WHEREFORE, Petitioner, PATRICIA SMITH, prays that the defendant, WALMART, .
/ INC., D/B/A WALMART SUPERCENTER, be served with a copy of this Petition for Damages

and be cited ts appear and answer the same, and that after all legal delays and due proceedings are
had, there be judgment rendered herein in favor of the plaintiff, PATRICIA SMITH, and against
the defendant, WALMART, INC., D/B/A WALMART SUPERCENTER, for all damages .
reasonable under the premises, judicial interest from the date of judicial demand, all costs of these
proceedings, and for all general and equitable relief as allowed by law.

PETITIONER FURTHER PRAYS for all necessary orders and decrees, as may be

necessary or required for full, general, and equitable relief.

Respectfully submitted,

WILLIAMSON FONTENOT CAMPBELL

 

 

ROBERTYW BELL
Bar Roli No. 2¢986 :
955 McClung Street

Baton Rouge, LA 70802
P.O, Box 3035

Baton Rouge, LA 70821
225.383.4010 .

Counsel for Plaintiff

PLEASE SERVE: . '

WALMART, INC., D/B/A WALMART SUPERCENTER’
Through its agent for service of process:

CT Corporation System '

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816 _

 

*. Certified True and .
i ig Correct Copy Lafayette Parish ——- Cate:
I #8: Cert: 2020080600178 Deputy Clork of Court 8/6/2020 2:06 PM

Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rite 3.3(a)i3}.
